Citation Nr: 0817014	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1, claimed as 
Facet Syndrome and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from October 1985 to October 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled for 
January 2008, but the veteran failed to report for the 
hearing.  In a letter dated January 10, 2008, the veteran's 
representative indicated in writing that the veteran wished 
to cancel the scheduled Travel Board hearing.  Thus, the 
Board finds that the veteran's request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that the condition of his 
service-connected degenerative disc disease disability has 
worsened and that this decline warrants an increased 
disability evaluation.  The veteran was originally granted 
service connection for degenerative disc disease (DDD) at L4-
L5 and L5-S1 in a rating decision dated December 2003.  The 
RO evaluated the veteran's disability as 20 percent 
disabling, effective August 15, 2003.

The Board has reviewed all of the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in May 2004.  At the time of the examination, the 
examiner observed that the veteran used a Transcutaneous 
Electrical Nerve Stimulation (TENS) unit "all the time."  
The veteran described the pain as constant, and rated it as 
an "8-10" on a scale of one to ten.  The veteran reported 
flare-ups associated with long periods of sitting or 
standing.  The veteran indicated that his back pain affected 
his daily activities in that it interfered with his job as a 
substitute teacher and prevented him from exercising as 
regularly or vigorously as he liked.  The veteran lifted 
weights for exercise, but did so in a "careful manner."  
The veteran occasionally used a back brace with some relief, 
but denied using other assistive devices.  

Upon physical examination, the examiner noted that the 
veteran was alert and oriented and in no pain or acute 
respiratory distress.  The veteran walked without assistance, 
but wore a TENS unit.  The examiner noted evidence of spasm 
in the paraspinal area of the lumbar spine.  No spinal 
deformities were noted.  Range of motion testing revealed 
forward flexion to 50 degrees and rotation of the lumbar 
spine to 15 degrees.  The veteran reported pain with the 
above range of movement.  The examiner was unable to measure 
ranges of motion based on backward extension or lateral 
flexion.  No additional range of motion was lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

The examiner reviewed magnetic resonance imaging (MRI) 
results from October 2002 and diagnosed the veteran as having 
degenerative disc disease of the lumbar spine.  A June 2004 
follow-up MRI administered at a VA medical facility was 
interpreted to show interval development of a small right 
paracentral disc protrusion at L5-S1 which contacted and 
minimally displaced the right S1 nerve root.        

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the veteran has not been 
afforded a VA examination since May 2004.  Thus, a new VA 
examination is necessary to assess the severity of the 
veteran's service-connected disability.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from  October 23, 2004 to the present.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
general rating formula for diseases and 
injuries of the spine as seen in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2007).  The 
veteran should also be advised that he can 
submit evidence showing the worsening or 
increase in severity of his back 
disability as well as the impact it has 
upon his employment and daily life. 

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from October 23, 2004 to the 
present.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
complete, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to have a 
VA examination to assess the severity of 
his service-connected degenerative disc 
disease disability.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected degenerative disc 
disease disability.  The examiner is also 
asked to include a discussion of the 
factors referenced in DeLuca v. Brown, 8 
Vet. App. 202 (1995) as well as the 
functional impairments of daily life and 
employment, if any, resulting from the 
veteran's service-connected degenerative 
disc disease.  The examiner must provide a 
complete rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



